IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Forbes Road School District,                 :
                                             :
                     Petitioner              :
                                             :
              v.                             : No. 1814 C.D. 2016
                                             : Submitted: March 17, 2017
Unemployment Compensation                    :
Board of Review,                             :
                                             :
                     Respondent              :



BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                            FILED: April 18, 2017

              Forbes Road School District (Employer) petitions for review of an
order of the Unemployment Compensation Board of Review (Board) that reversed
the decision of the Referee and held that Glenda S. Akers (Claimant) is not
ineligible for unemployment compensation benefits under Section 402(b) of the
Unemployment Compensation Law (the Law)1 because she voluntarily quit her job




1
 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, § 402(b), as amended, 43 P.S. §
802(b). Section 402(b) provides, in relevant part, that “[a]n employe shall be ineligible for
compensation for any week… [i]n which his unemployment is due to voluntarily leaving work
without cause of a necessitous and compelling nature ….” Id.
for a necessitous and compelling reason. For the reasons set forth below, we
affirm.
            Claimant was employed as a full-time paraprofessional by Employer,
from August 23, 2015 until June 1, 2016, the end of the 2015-2016 school year,
when she resigned from her employment due to loss of paid healthcare benefits for
her spouse; her rate of pay was $10.15 per hour. (Record Item (R. Item) 17, Board
Decision and Order Findings of Fact (F.F.) ¶¶ 1, 10.)             She applied for
unemployment benefits, and on June 24, 2016, the Department of Labor and
Industry’s Office of Unemployment Compensation Benefits (Department) issued a
determination that Claimant was ineligible because she had voluntarily quit her
employment without a necessitous and compelling reason. Claimant appealed, and
the Referee conducted a hearing at which Claimant testified and the School District
Superintendent (Superintendent), represented by counsel, testified on behalf of
Employer.
            On July 28, 2016, the Referee issued a decision affirming the
Department’s determination, reasoning that the fact that Claimant would no longer
receive paid healthcare coverage for her spouse did not constitute a necessitous and
compelling reason for resigning her employment. (R. Item 9, Referee’s Decision
and Order.) Claimant appealed the referee’s decision to the Board.
            On October 11, 2016, the Board issued a decision reversing the
Referee, and made the following relevant findings of fact:

            2. Upon hire, the claimant understood that she would
            receive paid health benefits for both herself and her
            spouse.

            3. After hire, the claimant completed health insurance
            paperwork and indicated that she needed a family
            healthcare plan.
                                         2
              4.    The employer does not provide paid spousal
              healthcare benefits for its paraprofessionals and
              mistakenly processed the claimant’s paperwork for a
              family healthcare plan.

              5. Subsequently, the employer notified the claimant that
              she should only be receiving paid healthcare benefits for
              herself but agreed to continue the spouse’s healthcare
              benefits for the remainder of the 2015-2016 school year.

              6. On June 6, 2016, the School Board voted on whether
              it should continue paying healthcare benefits for the
              claimant’s spouse and provide paid spousal healthcare
              benefits for all of its paraprofessionals. The Board voted
              against the motion.

              7. On June 7, 2016, the claimant was informed that she
              would lose her paid spousal health care benefits for the
              2016-2017 school year.

              8. On July 11, 2016, the employer informed the claimant
              that it would cost her $1342.54 per month to cover her
              spouse on her insurance plan.

              9. On July 12, [2016], the employer gave the claimant a
              revised number of $947.16 per month to cover her spouse
              on her insurance plan.

(R. Item 17, F.F. ¶¶ 2-9.) Employer has filed the instant petition for review
appealing the Board’s order to this Court.2
              A claimant seeking benefits after voluntarily quitting her job has the
burden to demonstrate that she had a necessitous and compelling reason for doing
so. Mathis v. Unemployment Compensation Board of Review, 64 A.3d 293, 299
2
  Our review is limited to determining whether necessary findings of fact are supported by
substantial evidence, whether an error of law was committed or whether constitutional rights
were violated. Mathis v. Unemployment Compensation Board of Review, 64 A.3d 293, 297 n.6
(Pa. Cmwlth. 2013).



                                             3
(Pa. Cmwlth. 2013); Green Tree School v. Unemployment Compensation Board of
Review, 982 A.2d 573, 577 (Pa. Cmwlth. 2009); Fitzgerald v. Unemployment
Compensation Board of Review, 714 A.2d 1126, 1129 (Pa. Cmwlth. 1998). To
prove a necessitous and compelling reason for leaving employment, the claimant
must show circumstances that produced real and substantial pressure to terminate
employment and would compel a reasonable person to act in the same manner, and
that she acted with ordinary common sense in quitting her job and made a
reasonable effort to preserve her employment.     Mathis, 64 A.3d at 299-300;
Craighead-Jenkins v. Unemployment Compensation Board of Review, 796 A.2d
1031, 1033 & n.3 (Pa. Cmwlth. 2002); Fitzgerald, 714 A.2d at 1129. Whether or
not a claimant had a necessitous and compelling cause for leaving employment is a
question of law subject to this Court’s plenary review. Mathis, 64 A.3d at 300;
Fitzgerald, 714 A.2d at 1129.
             We have held that an employer’s imposition of a substantial,
unilateral change in the terms of employment, including changes that impact an
employee’s salary, benefits, and other terms of employment, may constitute a
necessitous and compelling cause for an employee to terminate her employment.
Middletown Township v. Unemployment Compensation Board of Review, 40 A.3d
217, 228 (Pa. Cmwlth. 2012); Brunswick Hotel & Conference Center, LLC v.
Unemployment Compensation Board of Review, 906 A.2d 657, 660 (Pa. Cmwlth.
2006). “Substantiality is measured by the impact on the employee, and whether
the change involves any real ‘difference’ in employment conditions.” McCarthy v.
Unemployment Compensation Board of Review, 829 A.2d 1266, 1272 (Pa.
Cmwlth. 2003).




                                       4
             Employer argues that the granting of spousal benefits to Claimant was
merely a mistake, a clerical error, and the correction of this mistake by eliminating
this benefit cannot be considered a substantial, unilateral change in the terms of
Claimant’s employment. We disagree. The Board found that at the time she was
hired, Claimant understood that she would receive paid spousal healthcare benefits,
and after filling out the necessary paperwork to elect such coverage, Claimant
received such benefits throughout the school year, even after the School District
notified her of the error. (R. Item 17, F.F. ¶¶ 2-3.) Claimant testified that she left a
job that paid more money to take the job with Employer because of the full
benefits provided, and the security it provided to her family, and that she was more
than willing to continue her employment provided that Employer could continue to
provide paid spousal insurance. (R. Item 10, Referee’s Hearing, Transcript of
Testimony (H.T.) at 5, 9.) It is clear that the $947.16 per month that Claimant
would be required to pay for spousal healthcare coverage in comparison to her
$10.15 per hour wage represents a substantial change in the terms of her
employment.
             Employer argues that Claimant failed to take reasonable steps to
preserve her own employment, and determined to resign her position, regardless of
what other arrangements may have existed.           As noted above, in addition to
demonstrating circumstances that produced real and substantial pressure to
terminate employment, a claimant must also show that she made a reasonable
effort to preserve her employment. Green Tree School, 982 A.2d at 579 (Pa.
Cmwlth. 2009); Nolan v. Unemployment Compensation Board of Review, 797
A.2d 1042, 1046-47 (Pa. Cmwlth. 2002); Craighead-Jenkins, 796 A.2d at 1033
(Pa. Cmwlth. 2002). Before the Referee, Claimant testified that she did not know


                                           5
that she was the only paraprofessional who was receiving this benefit until a
School Board member approached her and indicated to her that the School Board
would no longer be willing to provide it. (Id., H.T. at 9.) Claimant thereupon
emailed Superintendent, requesting confirmation on this matter so that she could
plan accordingly.   (Id., H.T. at 10; Exhibits.)    He responded, explaining the
financial limitations under which the School District operated and his discussions
to date with School Board members, the insurance provider and the School Board
solicitor as to the viability of offering the spousal healthcare benefit to all
paraprofessionals. (Id., Exhibits.) He advised her that the School Board would
vote, at its June 3, 2016 meeting, on whether or not to extend her benefits into the
next school year. (Id.) Claimant emailed again on the morning following the
meeting, requesting an update, and Superintendent responded with the information
that the School Board had voted to eliminate this benefit to her as of July 1, 2016.
(Id.)
             The facts found by the Board and the undisputed evidence in the
record support the Board’s conclusion that Claimant met her burden of showing
necessitous and compelling circumstances for voluntarily quitting her employment;
the knowledge that her compensation package might be dramatically altered by the
loss of spousal healthcare benefits prompted her dialogue with the Superintendent,
and the School Board’s final decision to discontinue those benefits compelled her
to resign. Accordingly, we affirm the Board’s conclusion that Claimant is not
ineligible for benefits under Section 402(b) of the Law.


                                       ____________________________________
                                       JAMES GARDNER COLINS, Senior Judge


                                         6
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Forbes Road School District,        :
                                    :
                  Petitioner        :
                                    :
            v.                      : No. 1814 C.D. 2016
                                    :
Unemployment Compensation           :
Board of Review,                    :
                                    :
                  Respondent        :

                               ORDER


            AND NOW, this 18th day of April, 2017, the order of the
Unemployment Compensation Board of Review in the above-captioned matter is
hereby AFFIRMED.




                                  ____________________________________
                                  JAMES GARDNER COLINS, Senior Judge